IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-60,294-01


EX PARTE VAUGHN ROSS




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2001-435.563 FROM THE

137TH DISTRICT COURT OF LUBBOCK COUNTY



Per Curiam.

ORDER


	This is an application for writ of habeas corpus filed pursuant to Texas Code of Criminal
Procedure, Article 11.071.
	Applicant was convicted of capital murder on September 24, 2002.  We affirmed the
conviction and sentence on direct appeal.  Ross v. State, 133 S.W.3d 618 (Tex. Crim. App.
2002).  On March 26, 2004, applicant filed this application for writ of habeas corpus pursuant
to Article 11.071 in which he raised fourteen claims.  Without a hearing the convicting court
made findings of fact and conclusions of law; the complete record has been received by this
Court.
	We have reviewed the record as well as the findings of the convicting court.  We agree
with the convicting court that applicant has not established that he is entitled to relief, and the
relief sought in this application is denied.
	IT IS SO ORDERED THIS THE 23RD DAY OF JANUARY, 2008.
Do Not Publish